[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE COUNTS ONE AND TWO
The plaintiff, Nicole Brockman, brought a five count complaint against the defendants, American School, at Hartford, for the Deaf (ASD), Edward Pelletier, Barbara French, Dawn Love, Eric Schroeder, Plainville Board of Education, Dr. James J. Ritchie and Jeffrey Bongard. The defendants ASD, Pelletier, French, Love and Schroeder move to strike counts one and two of the complaint, which sound in negligence and a violation of CT Page 1197 General Statutes § 10-76 et seq. respectively, for failure to state claims upon which relief may be granted.
The allegations made in count one (negligence) of the plaintiffs five-count complaint are factually sufficient to overcome a motion to strike. Accordingly, the motion to strike is denied as to count one.
The allegations in count two, made pursuant to § 10-76 et seq. are insufficient to survive the motion. This statute is inapplicable as it does not provide a private cause of action nor does it address the alleged wrongs complained of in the complaint. Accordingly the Motion to Strike is granted as to count two.
Stengel, J.